Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Att. Ash Tankha on 06/23/2022.
The application has been amended as follows: 
Claim 8 has been amended as follows:Line 2: The limitation of “vertical support bars” and “horizontal support bars” have been replaced with --vertical support bar-- and --horizontal support bar--.
Claim 9 has been amended as follows:Line 6: The limitation of “the support legs” has been replaced with --the one or more support legs--.Lines 6-7: The limitation of “the engagement devices” has been replaced with --the one or more engagement devices--.Line 11: The limitation of “is configured to receive” has been replaced with --receives--.Line 13: The limitation of “a horizontal support bar configured-- has been replaced with --the horizontal support bar is configured--.Line 17: The limitation of “said engagement devices” has been replaced with --said one or more engagement devices--.Line 18:The limitation of “the vertical support bars” has been replaced with --each of the vertical support bar--.
Claim 10 has been amended as follows:Line 2: The limitation of “bars and the vertical support bars” has been replaced with --bar and the vertical support bar--.Line 3: The limitation of “the horizontal support bars” has been replaced with --the horizontal support bar--.Line 3: The limitation of “the vertical support bars” has been replaced with --the vertical support bar--.Line 4: The limitation of “the horizontal support bars” has been replaced with --the horizontal support bar--.Line 4: The limitation of “the vertical support bars” has been replaced with --the vertical support bar--.Line 5: The limitation of “the vertical support bars” has been replaced with --the vertical support bar--.
Claim 11 has been amended as follows:Line 2: The limitation of “bars are”, has been replaced with --bar is--.
Claim 12 has been amended as follows:Lines 1-2: The limitation of “bars are”, has been replaced with --bar is--.
Claim 13 has been amended as follows:Line 2: The limitation of “bars and the vertical support bars” has been replaced with --bar and the vertical support bar--.Line 3: The limitation of “the vertical support bars” has been replaced with --the vertical support bar--.Line 3: The limitation of “the horizontal support bars” has been replaced with --the horizontal support bar--.Line 4: The limitation of “the vertical support bars” has been replaced with --the vertical support bar--.Line 4: The limitation of “the horizontal support bars” has been replaced with --the horizontal support bar--.Line 5: The limitation of “the horizontal support bars” has been replaced with --the horizontal support bar--.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Epler and Johnson are the closest prior arts to the claimed invention but fails to teach the claimed invention as a whole comprising a hollow main shaft comprising one or more engagement devices disposed on a length of the hollow main shaft, wherein the hollow main shaft is configured to be held by a user during a workout; a leg assembly, wherein the leg assembly comprises one or more support legs, and wherein the one or more support legs are configured to be removably secured to the one or more engagement devices of the hollow main shaft; each of the support legs further comprising: a vertical support bar, wherein one end of the vertical support bar is 2removably secured to the engagement device of the hollow main shaft, and an opposing end of the vertical support bar receives a horizontal support bar, and the horizontal support bar is configured to be removably secured to the opposing end of the vertical support bar along a mid-section of the horizontal support bar, wherein the horizontal support bar is configured to rest on a ground surface; and said one or more engagement devices of said hollow main shaft are semicircular in form to receive each of the vertical bar.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784